Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 46-47, 49-50, 52-54, 58, and 60-69 are pending as of the reply and amendments filed on 3/22/21. Claims 1-45, 48, 51, 55-57, and 59 are canceled, claims 66-69 have been newly added. Applicants’ cancelation of claims drawn to the previously elected species of a lipid is acknowledged; in the response filed on 3/22/21, Applicants have requested a change of species election to calcium lactate and a polysaccharide. Due to the amendments to the claims and the discussion noted above, previously withdrawn claims 49, 53-54 are included for examination. Claims 46-47, 49-50, 52-54, 58, and 60-69 are examined in this action.
The rejection under 35 USC 112(a) for lack of enablement is withdrawn in view of the amendments.
The rejection under 35 USC 102(a)(1) over Kim, WO 2016108446 is withdrawn in view of the amendments.
The rejection under 35 USC 103 over Kim is withdrawn in view of the amendments.
The rejection under 103 over Jang in view of Yang, and further in view of Paris and Gardner is withdrawn in view of the amendments.
The rejection for nonstatutory double patenting over the claims of USP 10525022 is withdrawn in view of the amendments.

Claims 46-47, 49-50, 52-54, 58, and 60-69 were examined. Claim 52 is objected to. Claims 46-47, 49-50, 53-54, 58, and 60-69 are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP 2163.
Claim 58 as amended recites “wherein the oral composition disintegrates rapidly in an alkaline environment”. However, the disclosure of the application as originally filed doesn’t 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 46-47, 49-50, 53-54, 58, 60-61, and 66-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et. al., WO 2014145219 A1 (publ. 9/18/2014).
The instant claims are drawn to a method for treating colorectal cancer comprising administering an oral composition comprising a therapeutically effective amount of calcium lactate to a subject in need thereof, wherein the oral composition further comprises a polysaccharide and is formulated for rapid disintegration in the intestinal environment, and the oral composition is coated with a pharmaceutically acceptable enteric coating.
Shah teaches oral compositions comprising calcium and methods of treatment with the compositions (Abstract; para [0002]). Shah teaches the oral calcium compositions to comprise a first portion comprising a calcium compound and a pharmaceutical excipient formulated for immediate release, and a second portion comprising a calcium compound and an excipient formulated for extended release (para [0007]). The calcium compound present in the composition is taught to include calcium lactate (para [00013]). The amount of calcium compound present in the composition is taught to range from about 50-2500 mg. (para [00013]). Shah further teaches the oral compositions to comprise an enteric coating, with examples of such enteric coating agents taught to include cellulose acetate phthalate, hydroxypropyl methylcellulose phthalate, polyvinyl acetate phthalate, shellac, polymer of methacrylic acid and acrylic acid ester, among others known in the art (para [00025]). Shah further teaches the inclusion of microcrystalline cellulose (para [00028-00030]), thereby meeting the limitation of instant claim 68. Shah teaches the composition to further comprise In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 


Claims 62-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et. al., WO 2014145219 A1 (publ. 9/18/2014), as applied to claims 46-47, 49-50, 53-54, 58, 60-61, and 66-69 as discussed previously, in view of Paris et. al., WO 2015177329 (publ. 11/26/15, of previous record).
The instant claims are drawn to a method for treating colorectal cancer comprising administering an oral composition comprising a therapeutically effective amount of calcium lactate to a subject in need thereof, wherein the oral composition further comprises a polysaccharide and is formulated for rapid disintegration in the intestinal environment, and the 
Shah teaches as discussed previously, but further administration of a second anticancer agent or radiation is not taught.
Paris teaches radiation therapy as one of the most common therapies for cancer (Abstract; p. 1, lines 9-18). Paris teaches types of cancers to be treated with radiation therapy include colon/colorectal cancer (p. 4, line 6-p. 5, line 23; p. 10, lines 5-15). Paris teaches that typically treatment comprises up to 4 ionizing radiations, and radiation therapy is combined with administration of at least one chemotherapeutic agent, including carboplatin, docetaxel, fluorouracil, imatinib, irinotecan, methotrexate, paclitaxel, and trastuzumab (p. 6, line 24-p. 7, line 8). Paris teaches an example wherein the dose of radiation administered is 10 Gy per day (p. 7, lines 10-15). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a subject for colorectal cancer comprising orally administering an effective amount of a composition comprising calcium lactate, a polysaccharide, and an enteric coating, further in combination with radiation therapy and/or a chemotherapy agent such as carboplatin, docetaxel, fluorouracil, imatinib, irinotecan, methotrexate, paclitaxel, or trastuzumab, in view of the combined teachings of Shah and Paris. Shah teaches an oral calcium composition, wherein calcium lactate is included as a calcium compound, along with a polysaccharide and polymers, in addition to an enteric coating for treating or reducing the 

Claim Objection
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 


Conclusion
Claim 52 is objected to. Claims 46-47, 49-50, 53-54, 58, and 60-69 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627